Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on August 31, 2020.  Claims 1-2, 5-10, 13-18, and 21-25 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-10, 17-18 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ofek et al., U.S. Patent Application Publication 2012/0274642 A1, issued later as U.S. Patent 8,817,049 B2 (2014) in view of Song et al., U.S. Patent Application Publication 2015/0268801 A1, issued later as U.S. Patent 10,057,399 B2 (2018).
As to claim 1, Ofek et al. discloses a method comprising:
receiving, by a mapping application executing on a computing device, a first selection of a first venue; (See Para [0037] therein illustrates an exemplary series of steps that can be performed by the interior map crawler 120 shown in FIG. 1. Initially, as shown by the flow diagram 300 of FIG. 3, a venue from a general map can be selected, at step 310, for which internal map data is to be added. Such a selection can be performed automatically, such as by an iterative process cycling through some or all of the venues identified in a general map, or it can be performed manually, such as by a human user selecting specific venues to which to add internal map data. As will be recognized by those skilled in the art, the name of or identifier of the venue can, typically, be obtained from the general map data itself. At step 330, a search can be performed, such as of a network, for images associated with the identifier of the venue and an appropriate designation. For example, at step 330, an image search can be performed on the name of the venue and the terms "map", "directory", "plan", or other like terms.)
responsive to receiving the first selection, dynamically generating a first set of venue-specific graphical elements, each of the first set of venue-specific graphical elements corresponding to indoor points of interest that are inside the first venue; (See Fig. 8 Ref. 899, Para. [0061] The relevant processing can then end at step 899 with the amalgamated map comprising the interior map image as overlaid and integrated with the representation of the establishment in the general map.)
presenting, by the mapping application, a first indoor map of the first venue on a first display area of a display of the computing device, the first indoor map including a first plurality of graphical elements representing the indoor points of interest that are inside the first venue; (See Fig. 4 Map of venue interior map 160 Para. [0040-0044] visual presentation of the interior map, the first display area being interpreted as solid line around ref. 162-167)
presenting, by the mapping application, a first venue directory on a second display area of the display, the first venue directory comprising the first set of venue-specific graphical elements for selecting from the indoor points of interest inside the first venue; (See Fig. 4 Ref. 430 Directory and Para. [0041] Thus, for example, the directory 430 can be excluded, as illustrated by the arrow through it, because it is not connected to the remaining structures in the image 160.)
receiving, by the mapping application, a second selection of a second venue; (See Para [0037] therein illustrates an exemplary series of steps that can be performed by the interior map crawler 120 shown in FIG. 1. Initially, as shown by the flow diagram 300 of FIG. 3, a venue from a general map can be selected, at step 310, for which internal map data is to be added. Such a selection can be performed automatically, such as by an iterative process cycling through some or all of the venues identified in a general map.  Ofek fails to explicitly teach that there is a first and second selection of the venues.  However, Ofek does state that the selection can be an iterative process cycling through some or all the venues identified.)
  It would have been obvious to one of ordinary skill in the art at the time of filing to include the known function of allowing users to view/select multiple results in a query set to enable a user to select more than one venue for viewing as it allows the user to decide which one best suits their needs.  (There is no nexus or requirement as to how the second result be presented with respect to the first result the claim language simply requires a second select and the second venue is presented the same way the first venue is presented, therefore interpreted as repeating the results reviewing process)
responsive to receiving the second selection, dynamically generating a second set of venue- specific graphical elements, each of the second set of venue-specific graphical elements corresponding to indoor points of interest that are inside the second venue; (See Fig. 8 Ref. 899, Para. [0061] The relevant processing can then end at step 899 with the amalgamated map comprising the interior map image as overlaid and integrated with the representation of the establishment in the general map.)
presenting, by the mapping application on the first display area a second indoor map of the second venue, the second indoor map including a second plurality of graphical elements representing indoor points of interest that are inside the second venue; and (See Fig. 4 Map of venue interior map 160 Para. [0040-0044] visual presentation of the interior map, the first display area being interpreted as solid line around ref. 162-167)
presenting, by the mapping application, a second venue directory on [[a]] the second display area on the display, the second venue directory comprising the second set of venue-specific graphical elements for selecting from the indoor points of interest inside the second venue. (See Para [0037] therein illustrates an exemplary series of steps that can be performed by the interior map crawler 120 shown in FIG. 1. Initially, as shown by the flow diagram 300 of FIG. 3, a venue from a general map can be selected, at step 310, for which internal map data is to be added. Such a selection can be performed automatically, such as by an iterative process cycling through some or all of the venues identified in a general map.)
While Ofek teaches the use of a mapping systems (internal map crawler 120) retrieving map data yet Ofek fails to explicitly teach a “mapping application” receiving venue selection and presenting venue selection.   “Mapping application” is claimed at a high level and could realistically be given an interpretation of any software running on computing device associated with mapping feature.)  
Song et al. teaches a method of providing information which uses a navigation application to search POI and presents the results for selection and display within the navigation application.  (See [0046-0048]).  
It would have been obvious to one of ordinary skill in the art to combine the method, as claimed, as disclosed by Ofek et al. with the fitting of interior maps with general maps, as claimed, as disclosed by Song et al.   One skilled in the art out would have been motivated by the teaching of Ofek et al., describing the well-known navigation systems of which Ofek seeks to improve and integrate the interior maps.
As to claim 2, Ofek et al., as modified by Song et al., discloses the method of claim 1.  Song et al. discloses wherein the mapping application receives a first user input on the second venue directory indicating a selection of a venue-specific graphical element and presents on the first display area, one or more indoor points of interest inside the second venue that correspond to the venue-specific graphical element (0028, 0037, 0041, 0047).
It would have been obvious to one of ordinary skill in the art to combine the method of claim 1, as disclosed by Ofek et al., as modified by Song et al., with the use of points of interest, as claimed, as disclosed by Song et al., to present the desired elements on the directory for evaluation and directions for the user looking for those types of locations.
As to claim 25, Ofek et al., as modified by Song et al., discloses the method of claim 1.  Ofek et al. further discloses 
wherein each graphical element of the first set of venue- specific graphical elements corresponds to a particular category of a set of categories of indoor points of interest that are inside the first venue, wherein each graphical element of the second set of venue-specific graphical elements corresponds to a particular category of a set of categories of indoor points of interest that are inside the second venue, further comprising: 
receiving a selection of a first venue-specific graphical element of the first set of venue-specific graphical elements, the first venue-specific graphical element being associated with a first category of indoor points of interest (0037); 
determining one or more indoor points of interest that are associated with the first category (0037, 0061); and 
presenting, on the first display area, the one or more points of interest that are associated with the first category (0040-0044, Figure 4).
Claims 9-10 and 17-18 are rejected for the same reasoning as the rejection of claims 1-2.

Claims 5, 13 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ofek et al., U.S. Patent Application Publication 2012/0274642 A1, issued later as U.S. Patent 8,817,049 B2 (2014) in view of Song et al., U.S. Patent Application Publication 2015/0268801 A1, issued later as U.S. Patent 10,057,399 B2 (2018), as applied to claim 1 above, and further in view of Bailiang et al., U.S. Patent 9,323,420 B2 (2016).
As to claim 5, Ofek et al., as modified by Song et al., discloses the method of claim 1.  Bailiang et al. discloses 
presenting, by the mapping application, a third plurality of graphical elements each corresponding to a particular floor of one or more floors of the second venue on the second indoor map (Figure 4, Column 3, Lines 19-45);
receiving, by the mapping application, a second user input by a selected graphical element of the third plurality of graphical elements, the second user input indicating a selection of a particular floor inside the second venue (Figure 4, Column 3, Lines 19-45); and 
presenting, by the mapping application, on the first display area, graphical elements of indoor points of interest that are on the selected floor of the venue (Figure 4, Column 3, Lines 19-45).
It would have been obvious to one of ordinary skill in the art to combine the method of claim 1, as disclosed by Ofek et al., as modified by Song et al., with the use of different floors, as claimed, as disclosed by Bailiang et al., to allow the user to view other floors on the map.
Claims 13 and 18 are rejected for the same reasoning as the rejection of claim 5.

Claims 6-8, 14-16 and 22-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ofek et al., U.S. Patent Application Publication 2012/0274642 A1, issued later as U.S. Patent 8,817,049 B2 (2014) in view of Song et al., U.S. Patent Application Publication 2015/0268801 A1, issued later as U.S. Patent 10,057,399 B2 (2018), as applied to claim 1 above, and further in view of Kobuya et al., U.S. Patent 8,010,279 B2 (2011).
As to claim 6, Ofek et al., as modified by Song et al., discloses the method of claim 1.  Kobuya et al. discloses 
receiving, by the mapping application a third user input selecting, from the second selecting, from the second indoor map, a first graphical element representing a first indoor point of interest inside the second venue (Column 5, Lines 1-9); and 
in response to the third user input, presenting, by the mapping application, an interactive placecard of information about the first indoor point of interest in the second display area on the display (Column 5, Lines 1-9, Column 31, Lines 17-67).
It would have been obvious to one of ordinary skill in the art to combine the method of claim 1, as disclosed by Ofek et al., as modified by Song et al., with the presentation of information about the point of interest, as claimed, as disclosed by Kobuya et al., to give the information to the user for evaluation of the point of interest for matching the desired location.
As to claim 7, Ofek et al., as modified by Song et al. and Kobuya et al., discloses the method of claim 6.  Kobuya et al. further discloses presenting, by the mapping application, an indication on the first display area that the indoor point of interest has been selected (Column 31, Lines 17-67).
It would have been obvious to one of ordinary skill in the art to combine the method of claim 6, as disclosed by Ofek et al., as modified by Song et al., with the selection indication, as claimed, as disclosed by Kobuya et al., to provide indication to the user that a selection was made, a standard feature for selections on maps.  
As to claim 8, Ofek et al., as modified by Song et al. and Kobuya et al., discloses the method of claim 6.  Kobuya et al. further discloses wherein the first venue is a shopping center, wherein the second venue is an airport and information on the placecard indicates whether the first indoor point of interest is before or after a security check point in the airport (Column 27, Line 46 – Column 28, Line 3).
It would have been obvious to one of ordinary skill in the art to combine the method of claim 6, as disclosed by Ofek et al., as modified by Song et al., with the selection indication, as claimed, as disclosed by Kobuya et al., to provide indication to the user that a selection was made, a standard feature for selections on interactive maps.   
Claims 14-16 and 22-24 are rejected for the same reasoning as the rejection of claims 6-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663